DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carattini (US 20150006563).
Claim 1: A system comprising:
a processor (Carattini paragraph 0152, processor; Carattini paragraph 0040, operation using “any type of computing device”, Examiner taking Official Notice that a standard computing device includes a processor); and
a memory coupled to the processor (Carattini paragraph 0019, memory) and storing instructions that, when executed by the processor (Carattini paragraph 0040, operation using “any type of computing device”; Carattini paragraph 0019, media stores code for use by a computer), cause the system to perform operations comprising:
receiving a search query (Carattini paragraph 0041, receiving search query) from a mobile device (Carattini paragraph 0040, operation using “any type of computing device”, Examiner taking Official Notice that mobile devices are a well-known type of computing device) that is mapped to a listing webpage for an item (Carattini paragraph 0041, document retrieved from website);
selecting one or more text portions from a plurality of text portions within the listing webpage based at least in part on a relevancy determination for the one or more text portions (Carattini paragraph 0041, return documents relevant to search query);
generating a listing snippet based at least in part on the one or more text portions (Carattini paragraph 0137, search result snippet); and
transmitting the listing snippet to the mobile device based at least in part on the search query (Carattini paragraph 0037, return search results to user).
Claim 2: The system of claim 1 (see above), wherein the instructions to select the one or more text portions, when executed by the processor, further cause the system to perform operations comprising:
selecting a first text portion of the one or more text portions based at least in part on a relevancy score of the first text portion satisfying a threshold relevancy score (Carattini paragraphs 0100-0101, retrieving query results based on synonyms; Carattini paragraph 0091, synonym thresholds).
Claim 3: The system of claim 1 (see above), the operations further comprising:
comparing the plurality of text portions to a list of keywords (Carattini paragraph 0072, set of queries having a set of keywords);
identifying a subset of the plurality of text portions that includes one or more words from the list of keywords (Carattini paragraph 0072, identifying subset of query results which correspond to multiple queries); and
selecting the one or more text portions from the subset of the plurality of text portions (Carattini paragraph 0072, gathering results from set of queries).
Claim 6: The system of claim 1 (see above), the operations further comprising:
scoring the relevancy determination of the one or more text portions based at least in part on a number of instances of one or more keywords present in each of the one or more text portions (Carattini paragraph 0114, determining relevance of a term based on number of occurrences).
Claim 7: The system of claim 6 (see above), wherein the instructions to generate the listing snippet, when executed by the processor, further cause the system to perform operations comprising:
generating the listing snippet that includes a first text portion of the one or more text portions based at least in part on the first text portion corresponding to a threshold relevancy determination (Carattini paragraphs 0100-0101, retrieving query results based on synonyms; Carattini paragraph 0091, synonym thresholds).
Claim 8: A computer implemented method comprising:
receiving, by at least one processor (Carattini paragraph 0152, processor; Carattini paragraph 0040, operation using “any type of computing device”, Examiner taking Official Notice that a standard computing device includes a processor), a search query Carattini paragraph 0041, receiving search query) from a mobile device (Carattini paragraph 0040, operation using “any type of computing device”, Examiner taking Official Notice that mobile devices are a well-known type of computing device) that is mapped to a listing webpage for an item (Carattini paragraph 0041, document retrieved from website);
selecting one or more text portions from a plurality of text portions within the listing webpage based at least in part on a relevancy determination for the one or more text portions (Carattini paragraph 0041, return documents relevant to search query);
generating a listing snippet based at least in part on the one or more text portions (Carattini paragraph 0137, search result snippet); and
transmitting the listing snippet to the mobile device based at least in part on the search query (Carattini paragraph 0037, return search results to user).
Claim 9: The computer implemented method of claim 8 (see above), wherein selecting the one or more text portions comprises:
selecting a first text portion of the one or more text portions based at least in part on a relevancy score of the first text portion satisfying a threshold relevancy score (Carattini paragraphs 0100-0101, retrieving query results based on synonyms; Carattini paragraph 0091, synonym thresholds).
Claim 10: The computer implemented method of claim 8 (see above), further comprising:
comparing the plurality of text portions to a list of keywords (Carattini paragraph 0072, set of queries having a set of keywords);
identifying a subset of the plurality of text portions that includes one or more words from the list of keywords (Carattini paragraph 0072, identifying subset of query results which correspond to multiple queries); and
selecting the one or more text portions from the subset of the plurality of text portions (Carattini paragraph 0072, gathering results from set of queries).
Claim 13: The computer implemented method of claim 8 (see above), further comprising:
scoring the relevancy determination of the one or more text portions based at least in part on a number of instances of one or more keywords present in each of the one or more text portions (Carattini paragraph 0114, determining relevance of a term based on number of occurrences).
Claim 14: The computer implemented method of claim 13 (see above), wherein generating the listing snippet comprises:
generating the listing snippet that includes a first text portion of the one or more text portions based at least in part on the first text portion corresponding to a threshold relevancy determination (Carattini paragraphs 0100-0101, retrieving query results based on synonyms; Carattini paragraph 0091, synonym thresholds).
Claim 15: A non-transitory computer-readable medium (Carattini paragraph 0019, non-transitory computer-readable media such as disk drives, CDs, etc) storing instructions which, when executed by a processor (Carattini paragraph 0019, media stores code for use by a computer), cause the processor to perform operations comprising:
receiving a search query (Carattini paragraph 0041, receiving search query) from a mobile device (Carattini paragraph 0040, operation using “any type of computing device”, Examiner taking Official Notice that mobile devices are a well-known type of computing device) that is mapped to a listing webpage for an item (Carattini paragraph 0041, document retrieved from website);
selecting one or more text portions from a plurality of text portions within the listing webpage based at least in part on a relevancy determination for the one or more text portions (Carattini paragraph 0041, return documents relevant to search query);
generating a listing snippet based at least in part on the one or more text portions (Carattini paragraph 0137, search result snippet); and
transmitting the listing snippet to the mobile device based at least in part on the search query (Carattini paragraph 0037, return search results to user).
Claim 16: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions, to select the one or more text portions, when executed, further cause the processor to perform operations comprising:
selecting a first text portion of the one or more text portions based at least in part on a relevancy score of the first text portion satisfying a threshold relevancy score (Carattini paragraphs 0100-0101, retrieving query results based on synonyms; Carattini paragraph 0091, synonym thresholds).
Claim 17: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions, when executed, further cause the processor to perform operations comprising:
comparing the plurality of text portions to a list of keywords (Carattini paragraph 0072, set of queries having a set of keywords);
identifying a subset of the plurality of text portions that includes one or more words from the list of keywords (Carattini paragraph 0072, identifying subset of query results which correspond to multiple queries); and
selecting the one or more text portions from the subset of the plurality of text portions (Carattini paragraph 0072, gathering results from set of queries).
Claim 20: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions, when executed, further cause the processor to perform operations comprising:
scoring the relevancy determination of the one or more text portions based at least in part on a number of instances of one or more keywords present in each of the one or more text portions (Carattini paragraph 0114, determining relevance of a term based on number of occurrences).
Allowable Subject Matter
Claims 4-5, 11-12, & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4, 11, & 18, the art of record does not teach or suggest the recited comparing of text portions to avoid words and identifying a subset of the text portions including avoid words and refraining from selecting these text portions in conjunction with the recited search query and snippet generation operation.
With respect to claims 5, 12, & 19, the art of record does not teach or suggest the recited comparing of text portions to a word list, identifying a subset of words from the list, and removing the subset of words in conjunction with the recited search query and snippet generation operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wical, Li, Milleron, and Kao disclose examples of searches in response to queries.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663